UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

JOSEPH NATHAN DUMBLETON, JR.,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     17-CV-6518L

                       v.


NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                              Defendant.
________________________________________________


                                       INTRODUCTION

       Plaintiff Joseph N. Dumbleton, Jr. (“plaintiff”), brings this action under 42 U.S.C. §405(g)

to review the final determination of the Commissioner of Social Security (“the Commissioner”)

that he is not disabled under the Social Security Act.

       Plaintiff originally applied for a period of disability and disability insurance benefits, as

well as supplemental security income, on September 11, 2013. He listed a disability onset date

of February 15, 2005. (Dkt. #7-2 at 95). Plaintiff’s applications were initially denied. Plaintiff

requested a hearing before an administrative law judge (“ALJ”), which was held on October 20,

2015 via videoconference before ALJ David J. Begley. The ALJ issued a written decision on

January 25, 2016 determining that plaintiff was not disabled under the Act (Dkt. #7-2 at 95-107),

and his decision became the final decision of the Commissioner when the Appeals Council denied

review on June 8, 2017. (Dkt. #7-2 at 1-7). This appeal followed.

       The plaintiff has moved (Dkt. #9) and the Commissioner has cross-moved (Dkt. #12) for

judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure. For the
reasons set forth below, the Commissioner’s decision is vacated, and the matter is remanded for

further proceedings.



                                         DISCUSSION

I.     Applicable Standards

       A person is considered disabled when he is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. §423(d)(1)(A). In order to determine whether a claimant

is disabled, an ALJ employs a consecutive five-step inquiry, familiarity with which is presumed.

See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986).

       The Commissioner’s decision that plaintiff was not disabled must be affirmed if it applies

the correct legal standards and is supported by substantial evidence. 42 U.S.C. § 405(g); Shaw v.

Chater, 221 F.3d 126, 131 (2d Cir. 2000); Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998).



II.    The ALJ’s Decision

       The ALJ found that plaintiff had severe impairments, consisting of degenerative disc

disease of the cervical and lumbar spine, and asthma. (Dkt. #7-2 at 97). Upon review of the

record, the ALJ concluded that plaintiff retained the residual functional capacity (“RFC”) to

perform sedentary work, except that: he cannot climb ladders, ropes, or scaffolds; can no more

than occasionally climb ramps or stairs, balance, stoop, kneel crouch, and crawl; and must avoid

concentrated exposure to extreme cold, humidity, wetness, and irritants such as fumes, odors, dust,

gases, and poorly ventilated areas. Plaintiff also must avoid hazardous machinery, unprotected


                                                2
heights and open flames. (Dkt. #7-2 at 100). When presented with this RFC, vocational expert

Bernard M. Preston testified that a person with plaintiff’s RFC could perform the positions of order

clerk, surveillance system monitor, and assembler. (Dkt. #7-2 at 106).

        A.       The Treating Physician Rule

        It is well-settled that “the medical opinion of a claimant’s treating physician is given

controlling weight if it is well supported by medical findings and not inconsistent with other

substantial record evidence.” Shaw, 221 F.3d at 134. In determining what weight to give a

treating physician’s opinion, the ALJ must consider: (1) the length, nature and extent of the

treatment relationship; (2) the frequency of examination; (3) the evidence presented to support the

treating physician’s opinion; (4) whether the opinion is consistent with the record as whole; and

(5) whether the opinion is offered by a specialist. 20 C.F.R. §404.1527(d)1. Further, the ALJ

must articulate his reasons for assigning the weight that he does accord to a treating physician’s

opinion. Shaw, 221 F.3d at 134; see also Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999)

(“[f]ailure to provide good reasons for not crediting the opinion of a claimant’s treating physician

is a ground for remand”) (internal quotations omitted). An ALJ’s failure to apply these factors

and provide reasons for the weight given to the treating physician’s report is reversible error. See

Snell, 177 F.3d at 134.

        Plaintiff’s primary care physician, Dr. Mathew J. Devine, rendered a cursory opinion on

April 1, 2014, noting in a letter that plaintiff was “no [sic] able to work” due to “ongoing neck and

low back pain.” (Dkt. #7-9 at 1399). The ALJ made no mention of Dr. Devine’s letter, and did

not discuss what, if any, weight it deserved. To the extent the ALJ felt the opinion was not worthy



1 A recent change to the Administration’s regulations regarding the consideration of opinion evidence will eliminate
application of the “treating physician rule” for claims filed on or after March 27, 2017. See Revisions to Rules
Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844, 5848-49 (Jan. 18, 2017) (to be codified at 20
C.F.R. pts. 404 and 416). For the purposes of this appeal, however, the prior version of the regulation applies.
                                                         3
of serious consideration because it constituted a conclusory statement concerning the ultimate

issue of disability (a determination which is reserved to the Commissioner), the ALJ was obligated

to recontact the treating physician for clarification, in order to complete the record, particularly in

light of the ALJ’s rejection of all of the other medical opinions of record from treating and

examining physicians relative to plaintiff’s exertional limitations, as discussed below.           See

Moreau v. Berryhill, 2018 U.S. Dist. LEXIS 41743 at *36 (D. Conn. 2018). As such, remand is

appropriate.

       B.      The ALJ’s Assessment of Other Medical Opinions of Record

       “While the ALJ is not obligated to ‘reconcile explicitly every conflicting shred of medical

testimony,’ he cannot simply selectively choose evidence in the record that supports his

conclusions.” Gecevic v. Secretary of Health & Human Servs., 882 F. Supp. 278, 286

(E.D.N.Y.1995) (quoting Fiorello v. Heckler, 725 F.2d 174, 176 (2d Cir.1983)). Furthermore,

where, as here, the record contains medical opinion evidence concerning impairments determined

by the ALJ to be “severe,” the ALJ is required to explain in detail his rationale for declining to

credit the rejected portions of the medical opinions of record. See Dusharm v. Colvin, 2016 U.S.

Dist. LEXIS 43194 at *18 (N.D.N.Y. 2016) (although an ALJ can render a common sense RFC

determination without a physician’s assessment where the medical evidence shows relatively little

physical impairment, the plaintiff’s impairments cannot be considered “relatively little” if the ALJ

has already determined that plaintiff’s degenerative disc disease of the spine is a “severe”

impairment).

       Here, the record contains opinions from several different treating and examining sources,

all of whom assessed greater exertional limitations than those determined by the ALJ. The ALJ

appropriately granted little weight to some of these opinions because they reflected only temporary


                                                  4
limitations following surgical procedures, etc. However, the ALJ also rejected opinions by:

(1) consultative examiner Dr. Aharon Wolf, who examined plaintiff twice, first opining that

plaintiff had a “mild limitation” for walking standing and climbing, and later opining that plaintiff

can use his hands only up to two hours daily, could stand, walk, push, pull and bend no more than

four hours daily, and requires a sit/stand option (Dkt. #7-7 at 584-90, Dkt. #7-9 at 1382-86); (2)

treating physician Dr. Thomas Gregg, who authored two opinions and indicated that plaintiff can

walk, stand, push, pull, bend, lift and carry for 1-2 hours in a workday and sit for 2-4 hours, and

was capable of working for up to 10 hours per week (Dkt. #7-9 at 1395-98, 1403-1407); and (3)

examining physician Dr. Anastasia Kolasna-Lenarz, who saw plaintiff on two occasions and

opined that plaintiff could walk, stand, sit, push, pull, bend, lift and carry for 1-2 hours in a

workday, would be off task up to 30% of the time, would have good days and bad days and would

miss more than four days of work per month, would require several breaks per day, and could not

always lift ten pounds (Dkt. #7-9 at 1433-36, 1440-42).

       The ALJ’s reasons for rejecting the medical opinion evidence concerning plaintiff’s

exertional limitations included plaintiff’s conservative treatment history of controlling his neck

and back pain with ice and medication (however, the record also describes physical therapy and

osteopathic manipulation), and diagnostic imaging showing “mild” degenerative disc disease.

(Dkt. #7-2 at 103-104).

       The ALJ’s observation that the objective evidence of record showed only “mild”

degenerative disc disease understates the objective findings somewhat. X-rays of plaintiff’s

lumbar spine showed loss of lumbar lordosis (abnormal diminishment of lumbar spine curvature),

“moderate” spondylosis (spinal column degeneration), and neuroforaminal (spinal column)

narrowing, particularly in the lower lumbar spine. (Dkt. #7-7 at 565, 569, 589). X-rays and MRI


                                                 5
scans of plaintiff’s cervical spine showed disc herniations and “moderate-advanced” arthritic

changes, along with “moderate-severe” foraminal narrowing and “severe” spinal stenosis

(compression of the spinal nerve), which plaintiff’s physician Dr. Devine described as resulting in

“urgent[]” referral to neurosurgery. (Dkt. #7-8 at 819-21, 858, 895-97). Because the imaging

studies tended to support, rather than undermine, some of the limitations described in the medical

opinions and rejected by the ALJ, the ALJ’s rejection of those opinions based on their alleged

inconsistency with the objective evidence of record was erroneous.

         Moreover, while the Commissioner has offered numerous additional reasons why the ALJ

might have properly declined to credit some of the limitations reflected in the medical opinions of

record, post hoc rationalizations are not a sufficient substitute for the ALJ’s failure to provide

sufficient reasoning in the first instance. Nor can the error be said to be harmless, as the additional

limitations, if credited, could have substantially impacted the ALJ’s RFC determination and

significantly eroded the base of sedentary work available to the plaintiff.

         This is not a case “[w]here the existing record contains persuasive proof of disability and

a remand for further evidentiary proceedings would serve no further purpose . . .” Martinez v.

Commissioner, 262 F.Supp.2d 40, 49 (W.D.N.Y.2003). See also Curry v. Apfel, 209 F.3d 117,

124 (2d Cir. 2000). Remand is required so that the Commissioner can apply the proper legal

standards in weighing the evidence of record. See Rosa v. Callahan, 168 F.3d 72, 83 (2d Cir.

1999).



                                          CONCLUSION

         Plaintiff’s motion for judgment on the pleadings (Dkt. #9) is granted.                   The

Commissioner’s cross-motion for judgment on the pleadings (Dkt. #12) is denied.                   The


                                                  6
Commissioner’s decision that plaintiff was not disabled is vacated pursuant to 42 U.S.C. §405(g),

and the case is remanded for further proceedings consistent with this opinion. On remand, the

ALJ is instructed to issue a new decision which assesses all of the medical opinions of record,

analyzes the opinions of treating physicians pursuant to the treating physician rule, requests

additional opinions from treating physicians as appropriate, and provides good reasons for the

weight given to each.

       IT IS SO ORDERED.



                                     _______________________________________
                                              DAVID G. LARIMER
                                             United States District Judge
Dated: Rochester, New York
       November 29, 2018.




                                               7
